DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31, 35, 42, 43, 51, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the recitation of “the separator” (at line 1), which is drawn to one separator, renders the claim indefinite because claim 30 (at line 5) sets forth “at least one separator”, which is drawn to one or a plurality of separators.
Furthermore, the limitation “wherein transporting the first fluid through the separator comprises” (at lines 1-2) is unclear because claim 30 does not actually set forth a step of transporting the first fluid through the separator.  Rather, claim 30 (at lines 2-5) merely recites, “transporting a first fluid comprising a first chemical reactant through a first module comprising a chemical reactor and at least a second unit operation fluidly connected in parallel, and through a second module connected to the first module in series, the second module comprising at least one separator and at least a fourth unit operation fluidically connected in parallel” (with emphasis added).  In other words, the first fluid can flow through the second module without flowing through the at least one separator of said second module; e.g., according to Applicant’s disclosure, the first fluid could flow through a fourth unit operation 288 of the second module 104 and/or the first fluid could flow through a bypass conduit 290 of the second module 104 (see FIG. 2A and specification at page 7, lines 17-25). 
Regarding claim 35, “the API” (at line 2) lacks proper positive antecedent basis.
Regarding claim 42, “the at least one reactor” lacks proper positive antecedent basis.  It is noted that claim 30 (at line 3) merely sets forth “a chemical reactor” (at line 3), which is drawn to only one reactor.
Regarding claim 43, “the at least one reactor” lacks proper positive antecedent basis. It is noted that claim 30 (at line 3) merely sets forth “a chemical reactor” (at line 3), which is drawn to only one reactor.
Regarding claim 51, the limitation that “the active pharmaceutical ingredient is diphenhydramine, lidocaine, diazepam, and/or fluoxetine” (with emphasis) is unclear because claim 46 (at line 3-5) sets forth that “an active pharmaceutical ingredient” (i.e., one active pharmaceutical ingredient) is produced within the reactor, but the scope of the limitation in claim 51 includes multiple active pharmaceutical ingredients (i.e., “and”) being simultaneously produced within said reactor.  It is further unclear as to where in the specification the simultaneous production multiple different types of active pharmaceutical ingredients within a single reactor is disclosed.  As best understood, a single reactor produces one active 
Regarding claim 61, the relationship between “a formulator” (at line 2) and “a formulator” previously set forth in claim 46 (at line 10) is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-32, 34, 35, 38, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (US 8,594,848).
Regarding claim 30, Ludwig discloses a system for producing chemical products (see FIG. 8a-8c; column 12, line 49, to column 17, line 67) comprising a first module (i.e., a first chemical reaction/handling system 850.1, FIG. 8c) receiving fluids comprising chemical reactants (i.e., 802, such as reagents, see FIG. 8a and column 12, lines 61-62; transported as an input flow 859.1, FIG. 8c) and a second module (i.e., an nth chemical reaction/handling system 850.n, FIG. 8c) connectable to the first module 850.1 in series (i.e., via appropriate routing of an output flow 860.1 from the first chemical reaction/handling system 850.1 to an input flow 859.n of the second chemical reaction/handling system 850.n by an interconnection network 858 comprising passive (fixed) or active (switched) routing elements; see column 17, lines 39-67), wherein chemical products formed by the first and second modules are transportable out of the second module (i.e., outgoing species 807, including products, see FIG. 8a and column 12, line 66; transported as an output flow 860.n, FIG. 8c).   A system having a series connection between the first module 850.1 and the second module 850.n can be adapted to perform methods in which fluids comprising chemical reactants are transported through a series of sequential chemical processes in order to produce the chemical products (e.g., Processes A 451 and B 452 in series for forming products comprising Species 7, 8, and 9 407, 408, 409, see FIG. 4a; or Processes C 453, D 454, and E 455 in series for forming products comprising Species 17, 19, 20 417, 419, 420, see FIG. 4b; see column 11, lines 27-56). 
Ludwig further discloses that each of the modules comprises a plurality of unit operations (see FIG. 8b), including a chemical reactor (i.e., reaction chambers 828) and other additional unit operations (e.g., heating/cooling 829; additional specialized elements such as mixers and separators such as filters, absorbers, selective membranes, etc.; see column 16, lines 3-9).  For example, Ludwig (see FIG. 3a-3b) discloses a suitable module for performing a chemical process, wherein the module comprises a chemical reactor (i.e., a reaction chamber 313) and at least one additional unit operation fluidly connected in parallel (i.e., separators 325 and a layering separation unit 336 in parallel).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the first module 850.1 and the second module 850.n in the system of Ludwig (FIG. 3c) to comprise the arrangement of unit operations as shown in FIG. 3a-3b, in which case the first module would comprise a chemical reactor 313 and at least a second unit operation 325,336 fluidically connected in parallel, and the second module would comprise at least one separator 325,336 and least a fourth unit operation 313 fluidically connected in parallel.
It then follows that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method for producing chemical products using the system of Ludwig, wherein the method comprises:
transporting a first fluid comprising a first chemical reactant (i.e., via input flow 859.1) through a first module 850.1 comprising a chemical reactor and at least a second unit operation fluidically connected in parallel (the arrangement in FIG. 3a-3c), and through a second module 850.n connected to the first module 850.1 in series (a series connection configured by the interconnection network 858), the second module 850.n comprising at least one separator and at least a fourth unit operation fluidically connected in parallel (the arrangement in FIG. 3a-3c), such that the first chemical reactant within the first fluid is reacted to form a first chemical product that is transported out of the second module 850.n (i.e., via output flow 860.n); and
subsequently (i.e., after a cleaning operation of the modules with incoming solvent(s) and/or cleaning-gas(es) from an incoming solvent/cleaning-gas system 855 to remove residual species and contaminants; see FIG. 8c; column 16, line 63 to column 17, line 11; see also 859.1) through the first module 850.1 and the second module 850.n such that the second chemical reactant within the second fluid is reacted to form a second chemical product without forming the first chemical product, such that the second chemical product is transported out of the second module 850.n (i.e., via output flow 860.n).
	In the method of Ludwig, no additional unit operations would be newly fluidically connected to the first and second modules 850.1,850.n between the steps of transporting the first fluid and transporting the second fluid, and no unit operations would be fluidically disconnected from the first and second modules 850.1,850.n between the steps of transporting the first fluid and transporting the second fluid (i.e., between the two method steps, the modules are simply cleaned by the solvent(s) and/or gas(es) of the incoming solvent/cleaning-gas system 855, and the same modules are then re-used after appropriate re-routing of fluids at 858 for the production of other chemical products using other chemical reactants).
	Regarding claim 31, the step of transporting the first fluid through the separator comprises separating the first fluid into a first stream containing the first chemical product and a second stream containing a first chemical byproduct (i.e., a filtering separation unit 325 and a layering separation unit 336 will inherently separate out a desired product from a byproduct in a product stream, see FIG. 3a; both product and by-product species are produced in the chemical processes, see FIG. 4a-4b, column 11, lines 41-56).
	Regarding claim 32, Ludwig discloses that the method can be applied to the field of pharmaceutical drug discovery/development (see column 50, lines 34-38).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the 
	Regarding claim 34, where the method of Ludwig is applied to pharmaceutical drug discovery/development (see column 50, lines 34-38), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further process the active pharmaceutical ingredient in the method of Ludwig into a tablet, a pill, or a liquid because the examiner takes official notice that it is conventional in the art to process an active pharmaceutical ingredient into a tablet, a pill, or a liquid form in order to facilitate administration of the drug to a mammal.
	Regarding claim 35, Ludwig discloses that the method can be applied to the field of pharmaceutical drug discovery/development (see column 50, lines 34-38).  While Ludwig does not disclose that the first and/or second chemical product contains at least 2.5 mg of the API per milliliter suspended in a pharmaceutically acceptable carrier, the specific amount of API is not considered to confer patentability to the claim since the precise amount of API would have been considered a result effective variable by one having ordinary skill in the art.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the amount of API provided in a suspension comprising a pharmaceutically acceptable carrier in the method of Ludwig to produce a drug in liquid form which contains a pharmacologically effective amount of the chemical product as an active ingredient for administration to a mammal. 
	Regarding claim 38, Ludwig discloses that the method can be applied to reactors of micro-scale “chip” and “lab-on-a-chip” technology (see FIG. 9; column 18, lines 1-21).  Such 
	Regarding claims 42 and 43, Ludwig discloses that the reactors may be equipped with heaters to provide a structured reaction environment for chemical reactions (see column 15, lines 24-38) and, generally, the temperature and pressure in the reactors is controlled (see column 4, lines 33-36).  While Ludwig does not disclose that the reactor is operated specifically at a pressure of greater than or equal to about 200 psi and/or a temperature of greater than or equal to about 60° C, the specific temperature and/or pressure at which the reactor operates is not considered to confer patentability to the claim since the precise temperature and/or pressure would have been considered a result effective variable by one having ordinary skill in the art.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the temperature and/or pressure in the reactor used in the method of Ludwig to provide the optimal reaction environment for producing a predetermined chemical product. 
Claims 46-48, 51-53, 57, 58, 61, 63, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2011/0306539).
	Regarding claims 46-48, Shen et al. discloses a method (see FIG. 2; paragraphs [0272]-[0282]) for the continuous production (paragraph [0018]-[0019]) of an ingestible pharmaceutical composition (i.e., oral dosage forms 16) within a reactor system, comprising:
	transporting an input fluid comprising a chemical reactant (i.e., a precipitant solution 110a) through a reactor (i.e., a reactor 100 that is a molecular mixing unit) such that the chemical reactant is reacted, within the reactor, to produce an active pharmaceutical ingredient within a reactor output stream (i.e., a suspension of precipitated drug nanoparticles);
	transporting the reactor output stream to a separator (i.e., via post-precipitation route 8b or post-precipitation route 8c to isolation step 20, wherein isolation step 20 comprises a separator, e.g., a centrifuge or filter; see paragraph [0278]) and separating at least a portion of the active pharmaceutical ingredient from at least a portion of another component of the reactor output stream to produce a separator product stream having a higher concentration of the active pharmaceutical ingredient than the reactor output stream (i.e., drug nanoparticles are separated from the suspension of drug nanoparticles in the isolation step 20); and
	transporting the separator product stream from the separator 20 to a formulator in which active pharmaceutical ingredient is converted into the ingestible pharmaceutical composition (i.e., the isolated drug nanoparticles are washed in a washing step 22, redispersed with a redispersion solvent in a redispersion step 24, and dried in a drying step 26, and the formed nanodispersed drug particles 12 are formulated in a formulation step 14 to produce oral dosage forms 16 of the pharmaceutical composition; see paragraph [0279]-[0280]).
	Shen et al. does not specifically disclose that the amount of active pharmaceutical ingredient within the ingestible pharmaceutical composition 16 that is output from the formulator 14 is output at “a rate of at least about 20 grams/day”.  However, Shen et al. discloses that the method is suitable for mass-producing drug nanoparticles, wherein the method can be easily scaled-up to an industrial scale (see, e.g., paragraphs [0001], [0018], 8c in FIG. 2) can be used to produce about 20 g of Bicalutamide drug nanoparticles.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to produce at least about 20 grams/day of the ingestible pharmaceutical composition in the method of Shen et al. because the method can be used for mass-production of ingestible pharmaceuticals on an industrial scale; a single run of the method can have a throughput of at least about 20 grams of the drug nanoparticles, as suggested by Example 5; and one of ordinary skill in the art would have considered an amount of at least about 20 grams/day to be a typical output amount of ingestible pharmaceutical composition for a system operating on the industrial scale.
	Shen et al. also does not specifically disclose that the reactor system, including the reactor 100, the separator 20, and the formulator 14, are contained within a housing which occupies a volume of less than about 100 ft3 and/or a footprint of less than 10 ft2.  Shen et al., however, discloses that a suitable reactor 100 comprises a multiple micro-channels impinging stream mixer (MMISM) that is a multiple channels micro-reactor (MCMR) 100’ (see FIG 1b, paragraphs [0251]-[0254]).  The micro-reactor 100’, being constructed from channels of micro-scale dimensions, would therefor occupy a very small space and/or footprint.  Furthermore, one of ordinary skill in the art would recognize the output from the micro-reactor 100’ to be relatively small, and therefore, one of ordinary skill in the art would not expect a need for a large capacity separator or formulator to handle the relatively small output from the micro-reactor 100’.  Accordingly, it would have been obvious for one of ordinary skill in the art 3 and/or a footprint of less than about 10 ft2 in the method of Shen et al. because the reactor system, which incorporates a micro-reactor, would require minimal real estate in a manufacturing facility.
	Regarding claim 51, Shen et al. discloses that the method can be used to produce a variety of active pharmaceutical ingredients (see paragraph [0047]), wherein examples include lidocaine (also known as lignocaine; see paragraph [0083]), diazepam (see paragraph [0066]), and fluoxetine (see paragraph [0054]).
	Regarding claim 52, Shen et al. discloses that the ingestible pharmaceutical composition may be in tablet, pill, or liquid form (see paragraph [0185]).
	Regarding claim 53, as commented above, the reactor 100 suitably comprises a micro-reactor 100’ (see FIG. 1b; paragraphs [0251]-[0254]).  The micro-reactor 100’, being of micro-scale dimensions, would inherently define a volume that is less than or equal to about 1 L.
	Regarding claims 57 and 58, Shen et al. (see paragraph [0131]) discloses that the operating temperature and pressure of the reactor are not particularly limited, but a typical operating temperature may be greater than or equal to about 60 °C (i.e., at a temperature up to about 100 °C), and a typical operating pressure may be at atmospheric pressure.  Shen et al. fails to disclose that the reactor is operated specifically at a pressure of greater than or equal to about 200 psi.  However, one of ordinary skill in the art recognizes that the selected solvents of the method, and thus the inherent boiling points of these solvents, at least in part dictate the operating temperatures and pressures in the reactor.  Therefore, the specific operating temperature and/or pressure of the reactor is not considered to confer patentability to the 
	Regarding claim 61, Shen et al. discloses that the separator product stream (i.e., the isolated drug nanoparticles from isolation step 20; see FIG. 2, paragraph [0278]) is transported from the separator to a formulator comprising a dissolution tank (i.e., a mixer at redispersion step 24, see paragraph [0279]) and an additional formulation unit (i.e., a dryer, granular, or coater at drying step 26; also a formulator at formulation step 14; see paragraph [0280]).
	Regarding claim 63, Shen et al. discloses, “The drug nanoparticles may be formulated for oral administration in solid, liquid or aerosol form” (see paragraph [0185]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further include the step of diluting the active pharmaceutical ingredient with a pharmaceutically acceptable solvent in the method of Shen et al. because the examiner takes official notice that it would have been well-known in the art to blend an API with a pharmaceutically acceptable solvent in order to formulate a liquid that was suitable for oral administration to a mammal.
	Regarding claim 67, Shen et al. discloses that the pressure exerted by nitrogen gas from a nitrogen gas cylinder 111 facilitates the transport of fluids into and out of the reactor 100 (see 106 in the method of Shen et al. is transported without a pump.
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to disclose or adequately suggest that the claimed method for the continuous production of an ingestible pharmaceutical composition according to claims 30 and 32 is applied to the production of first and/or second chemical products comprising the active pharmaceutical ingredients of diphenhydramine, lidocaine, diazepam, and/or fluoxetine, specifically.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774